Citation Nr: 0321645	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  02-08 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 2002) for residuals of a left total hip 
replacement and removal of foreign body.  


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel
INTRODUCTION

The veteran served on active duty from May 1948 to August 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision of the VA RO 
which denied a claim for compensation under 38 U.S.C.A. 
§ 1151 for a residuals following a left total hip replacement 
and removal of a foreign body at a VA hospital in December 
2000 and February 2001.  

A videoconference hearing was held in February 2003, before 
the Veterans Law Judge signing this document.  The Veterans 
Law Judge had been designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  No additional disability of the left hip was proximately 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA, or by an event not reasonably foreseeable, in 
connection with VA medical treatment provided in December 
2000 or February 2001.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
residuals of left total hip replacement and removal of a 
foreign body claimed to be due to VA medical treatment, are 
not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 and 3.358 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326.  The VCAA and its implementing regulations provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  The claims file contains the veteran's service 
medical as well as private and VA treatment records.  In 
addition, a VA examination has been conducted regarding the 
issue on appeal.   The veteran has not reported the existence 
of any relevant evidence that is not associated with the 
claims file.  

The record also shows that the veteran has received the 
notice required by the new law and regulations.  The veteran 
and his representative have received rating decisions, 
statements of the case (SOCs), supplemental statements of the 
case (SSOCs).  These documents together relate the law and 
regulations that govern the veteran's claim.  These documents 
list the evidence considered and the reasons for the 
determinations made regarding those claims.  In 
correspondence dated in April 2001, the veteran was 
specifically advised of the notice and duty to assist 
provisions of the VCAA.  In addition, the veteran and his 
representative were informed of what evidence was needed to 
substantiate his claims, and whether the veteran or the VA 
would be responsible for obtaining the evidence.  


II.  Factual Background

Historical private and VA medical records note a history of 
left hip pain and questionable degenerative joint disease of 
the left hip.  

VA medical records dated from March 2000 to December 2000 
show that the veteran was seen for complaints of chronic left 
hip pain.  An October 2000 orthopedic record notes that he 
reported increasing left hip pain over the past year that was 
quite disabling.  He was able to ambulate with a cane.  X-ray 
studies showed marked left hip degenerative joint disease.  
The doctor discussed the risks and benefits of total hip 
arthroplasty, including risks not limited to but including 
infection, bleeding, DVD, and death.  It was noted that the 
veteran understood the various risks and indications as well 
as other options and wished to proceed with left hip 
replacement surgery.  

The veteran underwent a preoperative examination in November 
2000 in preparation for left hip replacement surgery 
scheduled for December 2000.  A December 2000 orthopedic 
record shows that the veteran had disabling left hip pain 
with reduced hip rotation.  It was noted that the veteran 
freely consented after hearing both the possible goals as 
well as the possible complications.  

A VA hospital operative report dated on December 18, 2000 
reflects a preoperative diagnosis of osteoarthritis of the 
left hip.  The veteran underwent a total left hip 
replacement.  The report noted that the hip was reduced and 
taken through a full range of motion and found to provide 
good stability.  All sponge and needle counts were correct.  

A VA orthopedic record dated December 20, 2000 showed that 
post-operative films revealed a foreign body in the greater 
trochanter and abductor mechanism.  It was noted that the 
findings were reviewed with the veteran.  The doctor 
indicated that while the foreign body could be removed from 
the bone, it was not recommended, because it increased his 
risk for infection, and provided it did not migrate, should 
not cause any problems.  The veteran understood and agreed 
with the plan.  

A January 2001 VA orthopedic record shows that the veteran 
was seen for removal of sutures following his left hip 
replacement surgery.  It was noted that he had a history of 
two episodes which sounded like subluxation of the hip that 
spontaneously went out while doing specific physical therapy.   
Examination of the hip showed full range of motion.  The 
veteran was cautioned to stop all forms of physical therapy 
and to concentrate only on gait training without specific 
exercises that might endanger the hip.  

A January 2001 private medical record notes that the veteran 
was seen status post left hip replacement surgery in December 
2000.  It was noted that the veteran reported two episodes of 
his hip popping out.  He said that he had immediate 
improvement in his hip and was left with only a vague 
discomfort.  The diagnostic assessment was status post hip 
replacement with some sense of subluxation.  

A VA orthopedic record dated in January 2001 notes that the 
veteran reported multiple episodes of painful subluxation of 
the hip following his left total hip arthroplasty in December 
2000.  On physical examination, his wound was healing 
cleanly.  He used a cane for ambulation.  Leg lengths were 
clinically equal.  It was noted that he demonstrated guarding 
motion and considerable apprehension on flexion and internal 
rotation.  Neurovascular status in the lower extremities was 
good.  X-ray studies revealed hip arthroplasty with 
acetabular component vertically placed and vertical placement 
of the acetabulum.  A broken drill bit was also noted in the 
greater trochanteric area.  

The diagnostic assessment was status post total joint 
arthroplasty, left, with recurrent subluxation.  The doctor 
discussed the potential and purpose for surgical treatment of 
revision with repositioning of the acetabular component.  It 
was noted that the broken drill bit could be removed at that 
time.  The doctor outlined the risks and consequences of 
surgery.  The veteran indicated that he understood such 
considerations and wished to proceed with surgery.  He was 
scheduled for revision arthroplasty, left hip, following 
appropriate medical work-up.  

A February 2001 VA operative record notes a preoperative 
diagnosis of status post left total hip arthroplasty with 
instability.  The veteran underwent a revision of left total 
hip arthroplasty with replacement of acetabular component.  
It was noted that the veteran tolerated the procedure well 
and left the operating room in good condition.  A post-
operative X-ray showed improved acetabular position with the 
veteran doing well in the post-operative period.  

VA medical records dated in February 2001, April 2001 and 
August 2001 show that the veteran was seen for post-operative 
follow-up of his revision left hip arthroplasty.  A February 
2001 record notes that he reported that he was doing well.  
Objective findings included well-approximated incision line 
with no signs or symptoms of infection.  Minimal discomfort 
was reported.  The diagnostic assessment was satisfactory 
post-operative period.  

An April 2001 record reflects that the veteran was doing very 
well post-operatively with no complaints.  On objective 
examination, it was noted that he was walking without 
Trendelenburg limp.  His range of motion was full and 
functional.  X-ray studies reflected maintenance of good 
position with no evidence of post-operative complications or 
loosening.  The diagnostic assessment was satisfactory post 
revision, left total hip arthroplasty.  An August 2001 record 
shows that the veteran was doing very well with only 
occasional stiffness of the left hip.  X-ray studies showed 
maintenance in good position.  

On VA examination conducted in June 2001, the veteran related 
his history of severe osteoarthritis of the left hip and 
subsequent total left hip arthroplasty in December 2000.  It 
was noted that a broken drill bit of small caliber was 
discovered on X-ray study and he suffered multiple episodes 
of painful subluxation following the December 2000 procedure.  
The veteran related that he felt that he was considerably 
disabled by these episodes and was hesitant to carry out 
activities of daily living due to fear of pain and 
subluxation.  It was noted that a revision of the left total 
hip replacement was performed in February 2001 with removal 
of the drill bit.  

The veteran reported that the pain in his left hip was 
essentially gone, but he did experience fatigue in his legs 
when walking any distance.  It was noted that the veteran had 
a history of low back pain with radiation into the right 
posterior leg, prior to his hip surgery.  Weakness affected 
both legs.  Swelling and stiffness were denied.  The veteran 
used a cane on the left due to pain in his right leg.  

On physical examination, it was noted that the veteran's 
right leg was 1/4 inch short.  It was noted that this was the 
case, prior to the first operation and the left length 
discrepancy had disappeared with the second surgery.  Range 
of motion testing showed left hip flexion from 0 to 100 
degrees.  Internal rotation on the left was from 0 to 15 
degrees with onset of pain.  External rotation on the left 
was from 0 to 30 degrees.  Abduction on the left was from 0 
to 40 degrees.  

The diagnostic impression was status post degenerative joint 
disease of the left hip; status post left total joint 
arthroplasty with recurrent subluxation and retained drill 
bit, and status post revision of left total hip arthroplasty 
with replacement of acetabular component and removal of 
broken drill bit.  

The examiner indicated that the veteran had finally achieved 
the outcome that was originally intended for his left total 
hip replacement.  It was noted that the second operation was 
likely to have traumatized some additional tissues with 
increase in scar tissue but the end result appeared 
satisfactory.  No measurable deficits were noted, other than 
easy fatigability and decreased endurance that was present 
prior to his hip operations.  The examiner commented that his 
non-service-connected health problems largely overshadowed 
the effects of a second hip operation.  The drill bit was too 
small and not strategically located to produce significant 
problems.  

During the February 2003 videoconference hearing, the veteran 
testified that his left hip problems began in 1996 and 
eventually his doctor recommended hip replacement surgery.  
He related that he experienced intense pain and subluxation 
of the hip following the December 2000 surgery.  He reported 
an improvement in his symptoms following the February 2001 
revision surgery.  He continued to experience fatigue in the 
left lower extremity and slight, occasional pain.  


III.  Legal Analysis

For claims filed subsequent to October 1, 1997, the 
provisions of 38 U.S.C.A. § 1151 award compensation benefits 
for a qualifying additional disability or a qualifying death 
of a veteran in the same manner as if such additional 
disability or death were service connected.  

A disability is a qualifying disability if the disability was 
not the result of the veteran's willful misconduct and the 
disability or death was caused by hospital care, medical or 
surgical treatment or examination furnished the veteran under 
any law administered by the Secretary, either by a Department 
employee or in a Department facility as defined in 
§ 1701(3)(A) of this title, and the proximate cause of the 
disability or death was: carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment or examination; or an 
event that was not reasonably foreseeable.  

An essential requirement for compensation under 38 U.S.C.A. 
§ 1151, is that treatment result in additional disability.  
In this case, the Board finds that the December 2000 surgery, 
while necessitating additional surgery, did not cause 
additional disability for purposes of § 1151.  

The only medical opinion in this case, is that of the June 
2001 VA examiner.  The examiner concluded that the veteran 
had achieved the desired outcome from his left total hip 
replacement procedure with no measurable additional deficits 
shown.  While some complaints of fatigue and decreased 
endurance were reported, it was noted that such had existed 
prior to his hip operations.  

The examiner specifically found that the drill bit left in 
his hip following the first surgery, was too small and not 
strategically located to produce any significant problems.  
In any event, the drill bit was removed in February 2001 and 
VA post-operative medical records show that the veteran 
reported that he was doing well and offered no left hip 
complaints.  Objective findings reflected that he was walking 
without a limp and had full and functional range of motion.  
X-ray studies of the left hip showed maintenance in good 
position.  

While the examiner did note that there was additional scar 
tissue following surgery, the examiner did not report any 
additional disability from the scar tissue.

Finally, the Board has considered the veteran's sworn 
testimony during the February 2003 videoconference hearing.  
The veteran essentially reported that while he experienced 
intense pain and recurrent subluxation following the December 
2000 surgery, he had significant improvement in his symptoms 
since the February 2001 revision procedure with only slight, 
occasional left hip pain.  This level of symptomatology would 
seem to represent an improvement over his condition prior to 
surgery.

Therefore, it has not been shown by competent evidence that 
any additional disability resulted the VA left hip surgeries.  
While the Board has considered the veteran's statements and 
contentions, they do not constitute competent evidence with 
respect to medical causation, diagnosis, and treatment.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, since the credible, competent evidence of record 
indicates that additional left hip disability did not result 
from the VA treatment in question, the veteran's § 1151 claim 
is denied.  38 U.S.C.A. § 1151.  


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for additional left hip disability, as a result of VA medical 
treatment, is denied.  

	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

